FLETCHER, Judge
(concurring in the result):
Chief Judge Everett, the author of the majority opinion in United States v. Robinson, 11 M.J. 218, 220-21 (C.M.A. 1981), stated in that opinion:
Since it is well-established that a witness’ truthful character tends to show that his sworn testimony at a trial is truthful [citations omitted], the judge could properly have instructed to this effect. Indeed, since the central issue of the trial was whether appellant or Tipton [the prosecution witness] was testifying truthfully, the military judge would have erred — whether or not prejudicially — had he failed to instruct on this subject after a defense request that he do so.
In the present case, the Chief Judge makes the following statement:
Of course, in light of Yarborough’s denial from the witness stand of having been present in Private Matthes’ room, as a practical matter in this case he could not have been found guilty if he was telling the truth.
I think this goes to the central issue at trial.
Immediately following the sentence last quoted, the Chief Judge makes this observation:
Nevertheless, in legal principle, character evidence as to truthfulness — unlike other types of character evidence — does not bear directly on guilt or innocence unless it is, in a particular case, a “pertinent trait” (see Mil.R.Evid. 404(a)(1)), say, in a prosecution for false official statement (see S. Saltzburg, L. Schinasi, and D. Schlueter, Military Rules of Evidence Manual 181-82 (1981)). Compare Mil.R.Evid. 404(a)(1) with Mil.R. Evid. 608(a).
18 M.J. 452, 457.
I am not sure how the last two quoted statements relate to each other, since they would seem to stand in contradiction one to the other; nevertheless, I agree with the former and disagree with the latter.
In Robinson, the Chief Judge concluded that the trial judge did not err because the trial defense attorney did not request an instruction. In the present ease there can be little doubt that the defense attorney requested an instruction and to what point the instruction was addressed. Chief Judge Everett, to be consistent with his opinion in United States v. Robinson, supra, as to this point of law, should hold that the judge should have given the requested instruction.
I concur in the result because I believe that a defendant stands in the same stead as any other witness. Under my thinking, the defendant is fully covered by the general credibility instruction.